                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT


 SOPHIA SAVVIDIS,
                                                                  Civil Action No.
                Plaintiff,                                       19 Civ. 1308 (CSH)
  v.

 RICHARD MCQUAID, TOWN CLERK OF
 THE CITY OF NORWALK and                                         JANUARY 16, 2020
 COUNTRYWIDE HOME LOANS, INC.,

                Defendants.


           RULING ON DEFENDANT COUNTRYWIDE HOME LOANS, INC.’S
                           MOTION TO DISMISS

HAIGHT, Senior United States District Judge:

       Pro se Plaintiff Sophia Savvidis (“Plaintiff” or “Savvidis”) brings this action, under 42

U.S.C. § 1983, seeking damages and injunctive relief from Richard McQuaid, the Town Clerk of

the City of Norwalk (“Defendant McQuaid” or “McQuaid”) and Countrywide Home Loans, Inc.

(“Defendant CHL” or “CHL”). Doc. 1 (“Compl.”).

       Plaintiff alleges that Defendant McQuaid violated the Takings Clause of the Fifth

Amendment of the United States Constitution by “recording and maintaining false, misleading,

and fraudulent records” from third parties in connection with Plaintiff’s property located at 106B

Comstock Hill Avenue, in Norwalk, Connecticut (the “Property”). Compl. at 1–2 ¶ 1. 1 She also

claims that CHL failed to prevent such fraud. Id. at 2 ¶ 5.



       1
          Plaintiff brought suit pursuant to 42 U.S.C. § 1983 to vindicate alleged Fifth Amendment
violations. “Section 1983 does not itself confer substantive rights on a plaintiff, but is instead the
means by which an injured party may seek vindication.” Youngs v. Fusaro, 179 F. Supp. 3d 198,
204 (D. Conn. 2016). The statute provides, in relevant part: “Every person who, under color of
any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of


                                                  1
       CHL has moved to dismiss Plaintiff’s Complaint. Doc. 17 (“Mot. to Dismiss”); Doc. 17-

1 (“Def.’s Mem.”). Plaintiff has not filed any opposition. 2 This Ruling resolves CHL’s motion.

                                       I.   BACKGROUND

       The facts herein are taken from Plaintiff’s Complaint and CHL’s Brief. 3 On April 14,

2003, non-parties Athina Savvidis and Anastasios Savvidis executed a note (“Note”) in favor of

Americas Wholesale Lender (“AWL”) in exchange for a loan in the principal amount of

$550,000.00 (the “Loan”). Doc. 17-2 (“Exhibit A”). As security for the Note, on April 14, 2003,

non-parties Athina Savvidis and Anastasios Savvidis granted a mortgage on the Property to AWL

and its successors and assigns (the “Mortgage”). Doc. 17-3 (“Exhibit B”). On April 25, 2003,

AWL assigned the Mortgage to the Bank of New York as Trustee (“BONY”). Doc. 17-4 (“Exhibit

C”).

       On December 19, 2005, Athina Savvidis executed a quitclaim deed which purported to

deed the Property to Athina Savvidis, Anastasios Savvidis, and Plaintiff collectively. Doc. 17-6


Columbia, subjects, or causes to be subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured
by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity,
or other proper proceeding for redress.” 42 U.S.C. § 1983.
       2
           CHL certified that it served upon Plaintiff a “Notice to Pro Se Litigant Opposing Motion
to Dismiss as Required by Local Rule 12(a),” along with the relevant motion papers. Doc. 18.
That notice provides, in relevant part: “The Defendants’ motion may be granted and your claims
may be dismissed without further notice if you do not file opposition papers as required by Rule
12 of the Federal Rules of Civil Procedure and if the Defendant’s motion shows that the Defendants
are entitled to dismissal of any or all of your claims. Copies of relevant rules are attached to this
notice, and you should review them very carefully.” D. Conn. L. Civ. R. 12(a) (emphasis omitted).
Plaintiff has not filed any opposition papers to Defendant’s Motion to Dismiss. However, Plaintiff
is a pro se litigant and therefore the Court will construe her pleadings “liberally.” Chavis v.
Chappius, 618 F.3d 162, 170 (2d Cir. 2010).
       3
          As noted below, because CHL challenges the Court’s subject matter jurisdiction, the
Court need not accept all of Plaintiff’s allegations as true (for purposes of resolving that challenge).
Additionally, the Parties are permitted to use affidavits and other materials beyond the pleadings
in support or in opposition to a challenge to subject matter jurisdiction. See infra Section II.


                                                   2
(“Exhibit E”). According to CHL—and Plaintiff does not appear to dispute this—Plaintiff did not

hold any ownership or other interest in the Property until the date of the quitclaim deed. Def.’s

Mem. at 7.

       Sometime thereafter, Athina and Anastasios Savvidis defaulted on their loan repayment

obligations and failed to cure the default. Id. As a result, on September 26, 2006, BONY, as

mortgagee of record, commenced a foreclosure action against them in the Superior Court for the

Judicial District of Stamford, captioned Bank Of New York as trustee for the Certificateholders v.

Savvidis et al., FST-CV06-6000164-S (Conn. Super. Ct. 2006). Id. BONY also listed Plaintiff as

a Defendant in that lawsuit. Id.

       On March 26, 2007, the Superior Court defaulted all defendants for failing to plead. Id.

On that same date, the trial court granted BONY’s motion for judgment of foreclosure by sale and

set a sale date of June 2, 2007. Id. No defendant appealed that judgment. Id. Nonetheless, the

sale did not occur. Id. at 7–8. Rather, it appears that for almost thirteen years, the Parties have

engaged, and continue to engage, in various motion practice in state court in connection with the

foreclosure of the Property. Id. at 8.

       Plaintiff filed the instant lawsuit on July 23, 2019. 4 Plaintiff alleges that Defendant

McQuaid has been “recording and maintaining false, misleading, and fraudulent records” from

third parties in connection with Plaintiff’s Property. Compl. at 2 ¶ 1. According to Plaintiff,

McQuaid’s actions are hindering her from financing and selling her property. Id. at 2 ¶ 2.




       4
           Plaintiff originally filed this lawsuit in the Southern District of New York. Judge Paul
A. Engelmayer, who was assigned to the case, entered an Order to Show Cause directing Plaintiff
to address whether the case should be transferred to this District, because her Complaint “ma[de]
clear that the subject property is located in Connecticut, where both plaintiff and McQuaid reside.”
Doc. 4 (“Order to Show Cause”). Plaintiff failed to respond to Judge Engelmayer’s Order, and the
case was transferred to this Court. Doc. 5 (“Order of Transfer”).


                                                 3
       According to Plaintiff, furthermore, sometime after CHL offered her family a loan in April

2003, the title to the loan was transferred, though that transfer “failed ab initio”—that is, from the

beginning. Id. at 2 ¶ 3. Thereafter, false claimants to the loan “emerged” but allegedly lacked

proof of the debt. Id. at 2 ¶ 4. Therefore, the false claimants made false statements under oath in

an attempt to transfer the loan to third parties. Id. According to Plaintiff, CHL failed to prevent

or stop the fraudulent activity. Id. at 2 ¶ 5. Meanwhile, according to Plaintiff, unknown parties

have now recorded their own deed to Plaintiff’s property. Id. at 3 ¶ 7.

       Plaintiff seeks damages from Defendants for the harm done to her and an injunction

directing McQuaid to remove the fraudulent records from the City’s rolls. Id. at 3 ¶¶ 8–9.

       Pending before this Court is CHL’s Motion to Dismiss. Defendant makes a number of

arguments: (1) that the court lacks personal jurisdiction over CHL; (2) that the Court lacks subject

matter jurisdiction pursuant to the Rooker-Feldman doctrine, or, in the alternative, that the Court

should decline to exercise jurisdiction over this matter in accordance with the Colorado River and

Younger abstention doctrines; (3) that res judicata bars Plaintiff’s claims; (4) that Plaintiff’s claims

are time-barred as a matter of law; and (5) that Plaintiff’s claims fail as a matter of law. For the

reasons stated below, the Court lacks subject matter jurisdiction over Plaintiff’s claims under the

Rooker-Feldman doctrine; and, therefore, Plaintiff’s Complaint must be dismissed.

                                 II.   STANDARD OF REVIEW

       A motion to dismiss for lack of subject matter jurisdiction is governed by Fed. R. Civ. P.

12(b)(1), under which a case is properly dismissed “when the court lacks the statutory or

constitutional power to adjudicate the case.” Nowak v. Ironworkers Local 6 Pension Fund, 81

F.3d 1182, 1187 (2d Cir. 1996). When addressing a challenge to subject matter jurisdiction under

Rule 12(b)(1), a court may look beyond the pleadings and accept any evidence. Indeed, both the




                                                   4
moving and non-moving parties “may use affidavits and other materials beyond the pleadings

themselves in support or in opposition to a challenge to subject matter jurisdiction” and the “district

court also may inquire, by affidavits or otherwise, into the facts as they exist.”             Tuccio

Development, Inc. v. Town of Ridgefield, No. 06 Civ. 1821, 2008 WL 749855 at *1 (D. Conn.

March 19, 2008) (quoting Matos v. United States Dept. of Housing & Urban Development, 995 F.

Supp. 48, 49 (D. Conn. 1997) and Land v. Dollar, 330 U.S. 731, 735 (1947)) (internal quotation

marks omitted).

       Parties asserting that subject matter jurisdiction exists—here, Plaintiff—bear the burden of

proving it by a preponderance of the evidence; all ambiguities and inferences will be drawn in their

favor. See Aurecchione v. Schoolman Transp. System, Inc., 426 F.3d 635, 638 (2d Cir. 2005). The

overarching function of a motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) “is

merely to assess the legal feasibility of the complaint, not to assay the weight of evidence which

might be offered in support thereof” and, accordingly, the “issue on a motion to dismiss is not

whether the plaintiff will prevail, but whether the plaintiff is entitled to offer evidence to support

his claims.” Bici v. Napolitano, No. 10 Civ. 1991, 2012 WL 642781 at *1 (D. Conn. Feb. 28,

2012) (emphasis added) (internal quotation marks omitted) (quoting Mytych v. May Dept. Stores

Co., 34 F. Supp.2d 130, 131 (D. Conn. 1999) and United States v. Yale New Haven Hosp., 727

F.Supp. 784, 786 (D. Conn. 1990)).

       A motion to dismiss for a failure to state a claim upon which relief may be granted is

brought under Fed. R. Civ. P. 12(b)(6). Such a motion must be decided on “facts stated on the

face of the complaint, in documents appended to the complaint or incorporated in the complaint

by reference, and [ ] matters of which judicial notice may be taken.” Lunardini v. Massachusetts

Mut. Life Ins. Co., 696 F. Supp.2d 149, 155 (D. Conn. 2010) (citing Leonard F. v. Israel Disc.




                                                  5
Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) and Roth v. Jennings, 489 F.3d 499, 509 (2d Cir.

2007)). A court’s focus on a motion to dismiss under Rule 12(b)(6) is therefore “not whether the

plaintiff will ultimately prevail but whether the plaintiff is entitled to offer evidence to support the

claims.” Villager Pond, Inc. v. Town of Darien, 56 F.3d 375, 378 (2d Cir. 1995). For this reason,

when “deciding a motion to dismiss under Rule 12(b)(6), the court must accept as true all factual

allegations in the complaint and must draw inferences in a light most favorable to the plaintiff.”

Moore v. Mara, No. 08 Civ. 1946, 2010 WL 3270223 at *3 (D. Conn. August 17, 2010). However,

while a complaint need not contain detailed factual allegations to survive a motion to dismiss under

Fed. R. Civ. P. 12(b)(6), it will not suffice if it merely “tenders naked assertions devoid of further

factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 557 (2007)). Thus, a plaintiff must do more than provide labels and

conclusions; “a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555. “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at

678 (internal quotation marks and citation omitted).

        With respect to pro se litigants, it is well-established that “[p]ro se submissions are

reviewed with special solicitude, and ‘must be construed liberally and interpreted to raise the

strongest arguments that they suggest.’” Matheson v. Deutsche Bank Nat’l Tr. Co., 706 F. App’x

24, 26 (2d Cir. 2017) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006) (per curiam)); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (in reviewing a

pro se complaint, the court must assume the truth of the allegations, and interpret them liberally to

“raise the strongest arguments [they] suggest[]”).




                                                   6
       Despite being subject to liberal interpretation, a pro se plaintiff’s complaint still must “state

a claim to relief that is plausible on its face.” Mancuso v. Hynes, 379 F. App’x 60, 61 (2d Cir.

2010) (quoting Iqbal, 556 U.S. at 678). Therefore, even in a pro se case, “threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (citation and internal quotation marks

omitted). Nor may the Court “invent factual allegations” that the plaintiff has not pleaded. Id.

                                       III.   DISCUSSION

       Courts generally address challenges to a court’s subject matter jurisdiction prior to

addressing other challenges. See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 578 (1999)

(“Customarily, a federal court first resolves doubts about its jurisdiction over the subject matter.”);

United States ex rel. Kreindler & Kreindler v. United Techs. Corp., 985 F.2d 1148, 1155–56 (2d

Cir. 1993) (noting that a “court should consider [a] Rule 12(b)(1) challenge first since if it must

dismiss the complaint for lack of subject matter jurisdiction, the accompanying defenses and

objections become moot and do not need to be determined”). For these reasons, the Court first

turns to CHL’s challenge to the Court’s subject matter jurisdiction.

       A.      The Rooker-Feldman Doctrine

       Plaintiff claims that Defendant McQuaid has been “recording and maintain false,

misleading, and fraudulent documents assisting forgers and perpetrators in attempting to steal and

enrich themselves on the Plaintiff’s property with said documents and a forged deed.” Compl. at

4 ¶ 28. CHL, on the other hand, argues that this Court lacks subject matter jurisdiction pursuant

to the Rooker-Feldman doctrine. Def.’s Mem. at 7–9.

       “A challenge under the Rooker-Feldman doctrine is a challenge for lack of subject matter

jurisdiction.” Lewis v. Guardian Loan Co., No. 19 Civ. 704 (CSH), 2019 WL 3938150, at *1 (D.




                                                  7
Conn. Aug. 20, 2019) (citing Gentner v. Shulman, 55 F.3d 87, 88–89 (2d Cir. 1995)). The doctrine

provides that, in most circumstances, the lower federal courts do not have subject matter

jurisdiction to review final judgments of state courts.” Grim v. Baker, 553 Fed. Appx. 84, 85 (2d

Cir. 2014) (citing D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482–83 (1983) (holding that

“a United States District Court has no authority to review final judgments of a state court in judicial

proceedings”); Rooker v. Fidelity Trust Co., 263 U.S. 413, 414–16 (1923) (“[N]o court of the

United States other than [the Supreme Court] could entertain a proceeding to reverse or modify [a

state court's] judgment for errors.”). “The Supreme Court has clarified that the doctrine is confined

to cases brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court review and

rejection of those judgments.” Grim, 553 Fed. Appx. at 85 (quoting Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005) (internal quotation marks omitted).

       As the Second Circuit has articulated, “Rooker-Feldman directs federal courts to abstain

from considering claims when four requirements are met: (1) the plaintiff lost in state court, (2)

the plaintiff complains of injuries caused by the state court judgment, (3) the plaintiff invites

district court review of that judgment, and (4) the state court judgment was entered before the

plaintiff’s federal suit commenced.” McKithen v. Brown, 626 F.3d 143, 154 (2d Cir. 2010).

Moreover, “the applicability of the Rooker-Feldman doctrine turns not on the similarity between

a party’s state-court and federal-court claims . . . but rather on the causal relationship between the

state-court judgment and the injury of which the party complains in federal court.” McKithen v.

Brown, 481 F.3d 89, 97–98 (2d Cir. 2007), cert. denied, 552 U.S. 1179 (2008).

       Defendant CHL argues that all four of the Rooker-Feldman factors are present in this case.

Def.’s Mem. at 13–14. The Court agrees. First, Plaintiff lost in the foreclosure action in the




                                                  8
Connecticut Superior Court and strict foreclosure was entered against her. 5 Second, Plaintiff

appears to be alleging, among other injuries, harm caused by the Connecticut court’s adjudication

in the foreclosure action because her claims relate to allegations that challenge the mortgage on

the Property and the assignments of that mortgage. 6 Third, the judgment of strict foreclosure

entered in state court on March 26, 2007, predates this action. Fourth, the plaintiff appears to

invite this Court to review the state court judgment. For example, she states that “[t]he bars . . .

against the federal courts meddling in State court affairs . . . has now been removed,” and that

Connecticut courts “ha[ve] proven inadequate to deal with the problems resulting from flawed

record keeping.” Compl. at 6 ¶¶ 3–4. Indeed, allowing Plaintiff to proceed with this action would

require the Court to re-adjudicate issues already litigated and resolved in Connecticut Superior

Court—for example, whether the Note and Mortgage are valid and enforceable, whether non-

parties Athina and Anastasios Savvidis defaulted, and whether the Bank has standing to foreclose

and is entitled to judgment of strict foreclosure (which would provide insight with respect to the




       5
         Public records reflect that in Bank Of New York as trustee for the Certificateholders v.
Savvidis et al., FST-CV06-6000164-S, a motion for a judgment of strict foreclosure was filed on
January 10, 2007 (Doc. 104.00); a motion for judgment of foreclosure by sale was filed on January
16, 2007 (Doc. 109.00); and a motion for default was filed on March 5, 2007 (Doc. 111.00) and
granted by Judge Taggart Adams on March 26, 2007.
       6
           Although Plaintiff’s Complaint does not overtly state that she has been injured by the
Connecticut court’s adjudication in the foreclosure action, her allegations say so by implication.
For example, Plaintiff states that “[f]alse claimaints to said loan ha[ve] since emerged but ha[ve]
admitted to not having a proof of debt and also making false statements under oath, in an attempt
to transfer the claimed loan to third parties.” Compl. at 2 ¶ 4 (emphasis added). When she states
that “[t]he bars . . . against the federal courts meddling in State court affairs . . . has now been
removed.” Id. at 6 ¶ 3. Or, when Plaintiff argues that Connecticut courts “ha[ve] proven
inadequate to deal with the problems resulting from flawed record keeping.” Id. ¶ 4.



                                                 9
validity of the state court judgment, and, in turn, the propriety of Plaintiff’s allegations regarding

false recordkeeping). 7

        Upon review of the record in this case, the Rooker-Feldman doctrine bars Plaintiff’s action

in this Court. Accordingly, this Court lacks subject matter jurisdiction to resolve Plaintiff’s

requests for relief. The Court must dismiss Plaintiff’s action in total. See Fed. R. Civ. P. 12(h)(3)

(“If the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss

the action.”). 8



        7
          Stated another way, Plaintiff’s claims are “inextricably intertwined” with a state court
judgment such that her federal claim would succeed only if the state court wrongly decided the
issue. See Gonzalez, 74 F. Supp. 3d at 515. “In the Rooker–Feldman doctrine, the Supreme
Court’s use of ‘inextricably intertwined’ means, at a minimum, that where a federal plaintiff had
an opportunity to litigate a claim in a state proceeding (as either the plaintiff or defendant in that
proceeding), subsequent litigation of the claim will be barred under the Rooker–Feldman doctrine
if it would be barred under the principles of preclusion.” Weiss v. Weiss, 375 F. Supp. 2d 10, 18
(D. Conn. 2005) (citation and internal quotation marks omitted). “[A] federal claim is
‘inextricably intertwined’ with the state-court judgment if the relief sought may be granted only
on the federal court’s finding that the state court determined the issues before it erroneously.” Id.
(quoting Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 25 (1987) (plurality opinion)). In the present
case, Plaintiff claims that Defendant McQuaid has been “recording and maintaining false,
misleading, and fraudulent records” from third parties in connection with the Property. Compl. at
2 ¶ 1. The truth or falsity of the records depends on the result of the state foreclosure proceedings.
If the state court rightfully entered a judgment of foreclosure, then presumably Defendant
McQuaid has recorded and maintained accurate records regarding the Property (and vice versa).
But it is not this Court’s role to undertake such an analysis.                       That inquiry is
“inextricably intertwined” with the state proceeding. Weiss, 375 F. Supp. 2d at 18. Therefore,
Plaintiff’s claims against McQuaid are barred Rooker-Feldman.
        8
          Construing Plaintiff’s Complaint liberally, to the extent she is arguing that the judgment
in the foreclosure proceeding was procured by fraud, see, e.g., Compl. at 2 ¶ 4 (alleging that “false
claimants . . . [have] ma[de] false statements under oath”), the conclusory statement would not
provide grounds to escape Rooker-Feldman. The Second Circuit has held that “[w]here a party
asks the federal court to grant him title to his property because the foreclosure judgment was
obtained fraudulently, Rooker-Feldman bars [that party’s] claim.” Vossbrinck v. Accredited Home
Lenders,      Inc.,    773     F.3d     423,     427      (2d     Cir.     2014).          Moreover,
“[i]n the particular context of state court judgments of foreclosure, ‘[c]ourts in this Circuit have
consistently held that any attack on a judgment of foreclosure is clearly barred by the Rooker-
Feldman doctrine.” Gonzalez, 74 F. Supp. 3d at 514 (quoting Gunn v. Ambac Assur. Corp., No.
11 Civ. 5497 (PAC) (JLC), 2012 WL 2401649, at *12 (S.D.N.Y. June 26, 2012)).


                                                  10
       B.      Claim Preclusion

       To the extent that Plaintiff is alleging injury stemming from the same transaction but not

directly caused by the foreclosure judgment—for example, that McQuaid had been recording false

and misleading documents preceding the foreclosure—these claims, like all of Plaintiff’s claims,

for that matter, would still be subject to dismissal on the ground of claim preclusion. See Gonzalez,

632 F. App’x at 34; Marcel Fashions Grp., Inc. v. Lucky Brand Dungarees, Inc., 779 F.3d 102,

107–08 (2d Cir. 2015) (“Under claim preclusion, a final judgment forecloses successive litigation

of the very same claim, whether or not relitigation of the claim raises the same issues as the earlier

suit. The doctrine precludes not only litigation of claims raised and adjudicated in a prior litigation

between the parties (and their privies), but also of claims that might have been raised in the prior

litigation but were not.”) (emphasis in original; citations and internal quotation marks omitted);

O’Connor v. Pierson, 568 F.3d 64, 69 (2d Cir. 2009) (stating that, under Connecticut law, “[c]laim

preclusion prevents the pursuit of any claims relating to the cause of action which were actually

made or might have been made” (internal quotation marks omitted)). As CHL argues, Plaintiff

alleges an illegal taking of her property by “recording and maintaining false, misleading and

fraudulent records” and that the “recording originated in or about April 14, 2003.” Compl. at 2 ¶¶

1, 3. To the extent Plaintiff challenges the validity of the Mortgage, or any of its subsequent

assignments, she could have raised such arguments in the state foreclosure action. Indeed, Plaintiff

had a full and fair opportunity to litigate her claims in Bank Of New York as trustee for the

Certificateholders v. Savvidis et al., FST-CV06-6000164-S (Conn. Super. Ct. 2006). See, e.g.,

Worthy-Pugh v. Deutsche Bank Nat’l Tr. Co., 664 F. App’x 20, 22 (2d Cir. 2016) (affirming the

dismissal of a claim of alleged mortgage fraud on res judicata grounds because the plaintiff “had




                                                  11
the opportunity to litigate that claim in her prior state court action”). Therefore, to the extent the

claims are not barred by Rooker-Feldman, they must nevertheless be dismissed as precluded. 9

                                       IV.   CONCLUSION

       Plaintiff’s Complaint is DISMISSED.              Nonetheless, the Court recognizes that

“[a] pro se plaintiff who brings a civil rights action should be ‘fairly freely’ afforded an

opportunity to amend his complaint, even if he makes the request after the court has entered

judgment dismissing his original complaint. In essence, a pro se litigant should be afforded every

reasonable opportunity to demonstrate that he has a valid claim.” Satchell v. Dilworth, 745 F.2d

781, 785 (2d Cir. 1984); see also Harvey v. Town of Greenwich, No. 17 Civ. 1417 (SRU), 2019

WL 1440385, at *10 (D. Conn. Mar. 31, 2019) (“[T]he rule provides that ‘[t]he court should freely

give leave when justice so requires.’ Courts are especially lenient with pro se plaintiffs, who are

freely granted the opportunity to amend.” (quoting Fed. R. Civ. P. 15(a)(2); citation and quotation

marks omitted).




       9
           Because the Court lacks subject matter jurisdiction to preside over this case, the Court
need not analyze Defendant’s other arguments in support of dismissing Plaintiff’s Complaint (e.g.,
that Plaintiff’s claims are time-barred as a matter of law or that her Complaint fails to state a
plausible claim for relief). See Gonzalez, 74 F. Supp. 3d at 518 (“In the absence of subject matter
jurisdiction, the Court need not decide whether the Complaint states any viable claims.” (citation
omitted)); Guy v. Moynihan, No. 17 Civ. 14 (SRU), 2017 WL 2661620, at *2 (D. Conn. June 20,
2017) (“Because I conclude that the Rooker-Feldman doctrine is sufficient to dispose of Guy's
case in its entirety, I will address only that basis for dismissal.”). However, the Court agrees with
CHL that Plaintiff’s claim against CHL should be dismissed for the additional reason that CHL is
not a state actor. Def.’s Mem. at 19. “A plaintiff must establish that ‘a person acting under color
of state law deprived him of a federal right’ to succeed on a § 1983 claim.” Youngs, 179 F. Supp.
3d at 204 (quoting Thomas v. Roach, 165 F.3d 137, 142 (2d Cir. 1999)). Accepting all of Plaintiff’s
allegations as true, as the Court must in the context of this inquiry, Plaintiff has failed to make any
allegations that CHL is a state actor for purposes of a section 1983 claim, or that CHL’s actions,
as a private party, constitute state action under section 1983. See Mercer v. Schriro, 337 F. Supp.
3d 109, 142 (D. Conn. 2018) (discussing the elements of a section 1983 claim, as well as the “three
broad tests to determine whether a private party’s actions constitute state action under § 1983”).


                                                  12
       Plaintiff is a pro se litigant and she was unable to amend her Complaint earlier. Doc. 14

(denying Plaintiff’s Motion for Extension of Time to File Amended Complaint because Plaintiff

failed to comply with the District’s local rules). Accordingly, Plaintiff will be permitted to file an

Amended Complaint by February 21, 2020. If Plaintiff fails to do so, the Clerk will be directed

to terminate any pending motions and close the case.

       It is SO ORDERED.

       Dated: New Haven, Connecticut
              January 16, 2020

                                               /s/ Charles S. Haight, Jr.          f
                                               CHARLES S. HAIGHT, JR.
                                               Senior United States District Judge




                                                 13
